Citation Nr: 1130486	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for right hip condition. 

4.  Entitlement to service connection for low back condition, to include as secondary to right hip condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION
 
The Veteran had active military service from July 1980 to July 1984; the Veteran also had additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  By way of the May 2006 decision, the RO denied service connection for tinnitus, bilateral hearing loss, right hip condition, and a low back condition.   

The issues of bilateral hearing loss, right hip condition, and low back condition are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not to be due to the exposure to loud noise during military service.  


CONCLUSION OF LAW

Extending the benefit of the doubt to the Veteran, disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5.107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, with regard to the issue of entitlement to service connection for tinnitus, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist insofar as reopening the previously denied claim, such error was harmless and will not be further discussed. 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection the file must contain evidence establishing all three of the following: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  As noted above, the Veteran has active duty service from June 1980 to July 1984 and service in the Reserves.  According to the Veteran's personnel file he was a Hawk firing mechanic, a combat construction specialist, and a dump truck driver.  The Board finds that even though the Veteran did not report any symptoms of tinnitus during service it is not contrary to his MOS that he was exposed to loud noises during service.  

A careful review of the Veteran's post-service treatment records revealed that he has reported persistent tinnitus since October 2000; in January 2001 he reported persistent tinnitus and in July 2001 it was noted that he had a long standing history of tinnitus.  In September 2002 it was noted that the Veteran had slight asymmetric hearing loss consistent with military noise exposure and shooting right handed and that his intermittent tinnitus improved with nasal treatment.  The August 2007 VA examiner stated that though the Veteran reported bilateral constant tinnitus his first report was until 16 years after service in October 2000 and he did not report any tinnitus during his active duty service or within one year of separation.  He opined that it was not as least as likely as not that the Veteran's current bilateral tinnitus was related to his in-service noise exposure and/or infection in service. 

Despite the conclusion of the August 2007 VA examiner, an award of service connection is still appropriate here.  Indeed, the Veteran's statements as to when the ringing in his ears began are important and credible evidence going toward the matter of when the condition began.  The Veteran maintains that his tinnitus is a result of military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).

Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in active service.  The Board finds that such consistency makes his statements credible.  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  In addition, there is no evidence of any post-service noise exposure.  

In summary, the Veteran seeks service connection for tinnitus as related to in-service noise exposure.  It is clear that he was exposed to in-service combat noise.  Based on credible statements given by the Veteran, he has experienced tinnitus in service and ever since service.  The Board notes that there is no evidence of post-service noise exposure and given that no medical evidence attributes the tinnitus to noise exposure incurred outside of active service, the record is deemed at least in equipoise as to whether the active service noise exposure resulted in the currently diagnosed tinnitus.  Consequently, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 


REMAND

After a careful review of the Veteran's claims file the Board finds that a remand is warranted for the issues of entitlement to service connection for bilateral hearing loss, hip condition, and a back condition; specifically, for VA examinations. 

First, the Board finds that a remand is warranted for the Veteran's bilateral hearing loss in order to determine if the Veteran has a current diagnosis of bilateral hearing loss for VA standards under 38 C.F.R. § 3.385.  The Board notes that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's post-service treatment records diagnosis the Veteran with bilateral hearing loss and a September 2002 private treatment note stated that that the Veteran's asymmetric hearing loss is consistent with his military noise exposure and shooting right handed.  However, at the Veteran's August 2007 VA audiological examination the Veteran's hearing was within normal limits on the right side and mild/normal sloping to moderate conductive hearing loss from 3000 Hertz to 8000 Hertz on the left side; the Board notes that the August 2007 VA examiner also noted the Veteran's past history of hearing loss.  The Board finds that a VA audiological examination is warranted to determine if the Veteran has a current diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385.  If the Veteran does not have a current diagnosis then the VA examiner should state the reason behind the decrease in severity.  If the Veteran does have a current diagnosis of bilateral hearing loss then the VA examiner should opine if it at least likely as not related to service. 

The Veteran also claims that he has a current hip disability that is related to his military service.  First, the Board notes that the Veteran's April 1980 entrance physical examination noted that he had a preexisting hip condition; it was noted that he pulled a muscle and was on pain medication.  During the Veteran's active duty service he sought treatment on multiple occasions including April 1980, November 1980, April 1981, May 1981, June 1981, and July 1981 and was on put on a Physical Profile in June 1981.  The Veteran's Reserve service treatment records revealed that he sought treatment in April 1985 after he fell from a truck.  

The Veteran was afforded a VA examination in July 2007; however, the Board finds that a new VA examination is warranted in order for clarification of the opinion and to get a current diagnosis.  First the VA examiner stated that there was no evidence of any current hip disorder.  He then opined as follows:

		With regard to the specific injury of Form 2507, it is 
		my opinion that it is at least as likely as not that this 
		veteran's right hip pointer condition was aggravated
		by his military service.  It is also as likely as not that 
		his current back condition is unrelated to his military
		service. 

		It is my opinion that this veteran's current low back 
		and hip complaints are not caused by or a result of his 
		service connected hip pointer sequelae.  

Report of July 2007 VA Examination

The Board finds that this July 2007 VA examination is unclear and potentially contradictory since the VA examiner states that the Veteran does not have a current hip disorder; however, he then says it was at least likely as not aggravated by service and then says that his current hip complaints were caused by or a result of his service-connected hip pointer sequelae.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination in order to determine the current nature and etiology of the Veteran's hip disorder.  The VA examiner should first determine what the Veteran's current disability is.  Then the VA examiner must opine if the Veteran's preexisting right hip condition was aggravated beyond a natural progression by military service.  If the VA examiner finds that it was not aggravated beyond a natural progression then he/she must opine if the Veteran's current right hip disability is due to his documented injuries during his active duty service and/or his Reserve service.  

The Board finds that the issue of service connection for a low back condition, to include as secondary to right hip condition is inextricably intertwined with the claim of service connection for a right hip condition.  The Board notes that, where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  However, the issue of service connection for right hip disorder, is still before the Board and therefore, the action as to the issue of secondary service connection for low back condition must be deferred as well.  The Board notes that at the Veteran's above VA examination the VA examiner should also opine if the Veteran's low back condition is proximately due to or the result of the Veteran's right hip condition.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his claimed bilateral hearing loss.  The entire claims file must be made available to the examiner, including the August 2007 VA examination, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner is asked to determine if the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  If the Veteran is found to have a current diagnosis of bilateral hearing loss then the VA examiner should opine as to whether any bilateral hearing loss, is at least as likely as not related to the Veteran's active service.  If the Veteran is found to not have a diagnosis of bilateral hearing loss then the VA examiner should discuss the reason for the decrease in severity.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his right hip condition and low back condition.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner is asked to provide a diagnosis for any right hip condition found.  The VA examiner should then opine as to the following questions:

(a) Whether the Veteran's pre-existing right hip condition was permanently aggravated beyond its natural progression by the Veteran's active duty service?

(b) If the Veteran's preexisting condition right hip condition was found to not be permanently aggravated, then whether the Veteran's current right hip condition is at least likely as not due to his documented right hip injury during his active service and/or his Reserve service?

(c) Whether the Veteran's current low back condition is at least likely as not proximately due to or the result of the Veteran's right hip condition, including his preexisting right hip condition or his injury from his active service and/or his Reserve service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


